DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 2-12 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 February 2022. Applicant has rewritten claims 2-12 to read on a securing system.  Claims 2-12 are directed to a different species of invention than the elected Group II claims 13-18 and 21. For example, the Group II claims are directed to a swivel connector, frame and adhesive tape while claims 2-12 are directed to an entirely different structure. Therefore, restriction between the Group I and Group II claims is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 710.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 14 and 15 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As to claim 14, there is no description of the structures that are contemplated for a “second frame” or “a second frame including a fastener engaging the second frame and a contiguous strip of the adhesive tape surrounding a portion of the second frame” that would enable one skilled in the art to make and use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. There is no antecedent basis for the term “the at least one roller” and as such the claims are indefinite. 
The claims will be examined as though there is a roller being claimed on the frame portion of the system, however, applicant is required to correct the ambiguity in the claims.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi 5,566,428 in view of either Parks 3,715,783 or Watts 2014/0106952. As to claim 13, Takahashi discloses a securing system comprising a frame 1-1, a fastener 7 engaging the frame, and a swivel connector 30 connecting the fastener to the frame; see Fig. 1.  The Takahashi system also includes a belt or strap attaching portion 4. However, Takahashi does not teach the use of an adhesive tape in his system. The secondary references each disclose the use of adhesive belts or straps for attaching frames to another object; see Fig. 5 of Parks and Fig. 8 of Watts. It would have been obvious to one of ordinary skill in the art to attach an adhesive tape around the bar 4 portion of the frame in Takahashi in view of the secondary references in order to attach the system to another object. 
As to claim 18, Takahashi discloses a swivel housing 9.
As to claim 21, the swivel housing in Takahashi is detachable from the frame 1-1 by removing the shaft 2 and then the housing 9.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi 5,566,428 in view of either Parks 3,715,783 or Watts 2014/0106952 as applied to claims 13, 18 and 21 above, and further in view of Grau 5,775,732. The combined prior art of Takahashi and either Parks or Watts discloses the invention substantially as claimed; see the above rejection. However, the above combined prior art does not disclose the use of a roller. Grau discloses the use of a roller on a frame combined with a belt or strap; see the Abstract. It would have been obvious to one of ordinary skill in the art to provide a roller on the frame of the combined prior art product of Takahashi and either Parks or Watts in view of Grau to reduce sliding friction. 

				Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783